DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  replace “Outputting” with –outputting--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cutler et al. (hereinafter Cutler) (US 2004/0263636 A1).
Regarding claim 1:  Cutler discloses storing, in a memory (Fig. 4, DM (meeting room) server 414), speaker information and voice information (The timeline 1010 is shown in the bottom of the window, which shows the results of speaker segmentation. The speakers are automatically segmented and assigned a unique color. The person IDs have been manually assigned, though this process could be automated by voice identification. The remote viewer can select which 
Regarding claim 9:  Cutler satisfies all the elements of claim 1.  Cutler further discloses receiving a designation of a participant among participants of the discussion (The timeline 1010 is shown in the bottom of the window, which shows the results of speaker segmentation. The speakers are automatically segmented and assigned a unique color. The person IDs have been manually assigned, though this process could be automated by voice identification. The remote viewer can select which person to view by clicking on that person's color. The speakers can also be filtered, so that playback will skip past all speakers not selected. The timeline control window 1002 is shown in FIG. 10. The timeline 1004 displays the results of speaker segmentation. The speakers 1006 are automatically segmented and assigned a unique color. The default IDs 
Regarding claim 10:  Cutler satisfies all the elements of claim 1.  Cutler further discloses outputting, with respect to the designated object (The DM post processor is a service which runs on the meeting room server. It is invoked by the DM meeting server software after a meeting is completed, and performs whiteboard analysis, speaker segmentation, and emailing to meeting participants of meeting related materials. The DM post processor computes timestamps for each pen stroke and key frame for the whiteboard images. Note that offline key frame computation should be more accurate than the live key frame detection, which is why it is done again. The DM post processor also computes the number of speakers and the times that they spoke during the meeting. The results are stored in a speaker file (e.g., speakers.xml). Additionally, the DM post processor sends email to the meeting participants with a URL to the recorded meeting, and sets up initializes the client setup file and data access permission., par. 159), information that indicates at least one of an object described on the board immediately before the designated object or an object described on the board immediately after the designated object (The DM post processor is a service which runs on the meeting room server. It is invoked by the DM meeting server software after a meeting is completed, and performs whiteboard analysis, speaker segmentation, and emailing to meeting participants of meeting related materials. The DM post processor computes timestamps for each pen stroke and key frame for the whiteboard images. Note that offline key frame computation should be more accurate than the live key frame detection, which is why it is done again. The DM post processor also computes the number of speakers and the times that they spoke during the meeting. The results are stored in a speaker file (e.g., speakers.xml). Additionally, the DM post processor sends email to the meeting participants with a URL to the recorded meeting, and sets up initializes the client setup file and data access permission., par. 159).
Regarding claim 11:  Cutler satisfies all the elements of claim 1.  Cutler further discloses wherein each of the objects is information including at least one of a described character or a drawn picture (Fig. 7).
Regarding claim 13:  Cutler discloses a memory (Fig. 4, DM (meeting room) server 414); and a processor (The DM post processor is a service which runs on the meeting room server. It is invoked by the DM meeting server software after a meeting is completed, and performs whiteboard analysis, speaker segmentation, and emailing to meeting participants of meeting related materials. The DM post processor computes timestamps for each pen stroke and key frame for the whiteboard images. Note that offline key frame computation should be more accurate than the live key frame detection, which is why it is done again. The DM post processor also computes the number of speakers and the times that they spoke during the meeting. The results are stored in a speaker file (e.g., speakers.xml). Additionally, the DM post processor sends email to the meeting participants with a URL to the recorded meeting, and sets up initializes the client setup file and data access permission. , par. 159) coupled to the memory (Fig. 4, DM (meeting room) server 414) and the processor configured to: store, in the memory (Fig. 4, DM (meeting room) server 414), speaker information and voice information (The timeline 1010 is shown in the bottom of the window, which shows the results of speaker segmentation. The speakers are automatically segmented and assigned a unique color. The person IDs have been manually assigned, though this process could be automated by voice identification. The remote viewer can select which person to view by clicking on that person's color. The speakers can also be filtered, so that playback will skip past all speakers not selected. The timeline control window 1002 is shown in FIG. 10. The timeline 1004 displays the results of speaker segmentation. The speakers 1006 are automatically segmented and assigned a unique 
Regarding claim 14:  The structural elements of apparatus claim 13 perform all of the steps of method claim 14.  Thus, claim 14 is rejected for the same reasons discussed in the rejection of claim 13. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cutler in view of Yamazoe (US 2010/0235764 A1).
Regarding claim 6:  Cutler satisfies all the elements of claim 1.  Cutler further discloses storing (Fig. 4, DM (meeting room) server 414), in association with each of the objects described on the board in the discussion (During the meeting, Betty is able to see a panoramic image of the meeting, an image of the current speaker, an image of the whiteboard, and an image of whatever is displayed on the projector. Betty asks about the status of the project implementation. Fred displays a schedule electronic file on the projector. Wilma draws a few implementation diagrams 
	Cutler fails to specifically address state information that identifies a state; identifying a state; based on the state information; that indicates the identified state.
	Yamazoe discloses state information that identifies a state (The discussion progression control section 22 generates discussion state information 52 indicating a state of a discussion at a point in time included in a period of time during which discussions are performed (see FIG. 4). FIG. 4 is a diagram showing an example of a data structure of the discussion state information 52. As exemplified in FIG. 4, the discussion state information 52 includes, for example, a discussion state information identifier 54 which is an identifier of the discussion state information 52, related-point-in-time information 56, and discussion state substance information 58. The related-point-in-time information 56 corresponds to a point in time related to the discussion state information 52. In this exemplary embodiment, the related-point-in-time information 56 indicates, for example, a time at which the discussion state information 52 is generated. As such, in this exemplary embodiment, the discussion state information 52 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include state information that identifies a state; identifying a state; based on the state information; that indicates the identified state in order to indicate a state of discussion at a point in time as taught by Yamazoe (par. 37).
Regarding claim 7:  Cutler satisfies all the elements of claim 1.  Cutler further discloses of the discussion; identifying, among the objects described on the board in the discussion, at least one object such that at least one of the time periods related to each of the at least one object includes a time period in which the discussion; outputting information that indicates the at least one object; receiving a designation of an object among the at least one object; and identifying a speaker in each of the time periods related to the object designated among the at least one object.

	Yamazoe discloses receiving a designation of a state (The discussion progression control section 22 generates discussion state information 52 indicating a state of a discussion at a point in time included in a period of time during which discussions are performed (see FIG. 4). FIG. 4 is a diagram showing an example of a data structure of the discussion state information 52. As exemplified in FIG. 4, the discussion state information 52 includes, for example, a discussion state information identifier 54 which is an identifier of the discussion state information 52, related-point-in-time information 56, and discussion state substance information 58. The related-point-in-time information 56 corresponds to a point in time related to the discussion state information 52. In this exemplary embodiment, the related-point-in-time information 56 indicates, for example, a time at which the discussion state information 52 is generated. As such, in this exemplary embodiment, the discussion state information 52 corresponds to a time, for example. It is noted that the related-point-in-time information 56 may indicate a number indicating the order in which the discussion state information 52 is generated. The discussion state substance information 58 indicates the substance of the discussion state information 52. The discussion state substance information 58 is, for example, a string of letters indicating the contents of statement made at a certain point in time; the contents of a posted article written at a certain point in time during a discussion on an electronic bulletin board, etc.; letters and graphics having been written in material information using an electronic pen, etc., up to a certain point in time; or an image in which letters and graphics having been written using an electronic pen, etc., up to a certain point in time are superimposed on material information. In this exemplary embodiment, the discussion state substance information 58 is, specifically, for example, an 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include receiving a designation of a state; is in the designated state in order to indicate a state of discussion at a point in time as taught by Yamazoe (par. 37).
Allowable Subject Matter
Claims 2-5, 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664